Notice of Allowability

Reasons for Allowance
1. 	The closest prior art to the subject matter of independent claim 1 is the Fairgrieve publication wherein it disclose a vehicle system (see Fig. 4, and ¶0110 - ¶0111, ¶0119 - ¶0120, and ¶0141 - ¶0142.  In particular, see Fig. 4, Fairgreive’s vehicle 10 implements an autonomous cruise control system) comprising: 
a plurality of subsystems, each of the plurality of subsystems configured to perform at least a portion of at least one of a plurality of functions (see Figs. 1 - 5, ¶0020, ¶0031, ¶0036, ¶0039, ¶0078 - ¶0089, ¶0110, and ¶0124.  In particular, see ¶0078, ¶0089, and ¶0110 Fairgrieve teaches an autonomous cruise control which is equivalent to an adaptive cruise control that performs this particular higher order function / activity, which includes the subsystem of using sensing and detection by way of radar module 5), 
wherein the plurality of functions are organized in a hierarchy of functions including complex higher order functions and simpler lower order functions (see Figs. 1 - 5, ¶0020, ¶0031, ¶0036, ¶0039, ¶0078 - ¶0089, ¶0110, ¶0120, ¶0124, and ¶0141 - ¶0142.  In particular, see ¶0020, ¶0031, ¶0067, ¶0071, ¶0120, and ¶0141 - ¶0142.  Fairgrieve teaches a hierarchy of functions including complex higher order functions / activities such as autonomous drive control to collision avoidance on down to lower order functions / activities such as basic cruise control); and 
an advanced computing module configured to control the plurality of subsystems in order to perform a higher order function and a lower order function that supports the higher order function (see Figs. 1 - 5, ¶0120, ¶0141 - ¶0142.  In particular, see Fig. 4 and ¶0120, "ACC system may be implemented at least in part by the VCU 15 in software code on a microprocessor that also implements additional vehicle functionality”), 
wherein the advanced computing module comprises software instructions including a gate point (see Figs. 1 - 5, ¶0120, and ¶0141 - ¶0143.  In particular, see ¶0141, vehicle control unit (VCU) comprises software code with gate point, that Fairgrieve teaches vehicle control unit (VCU 15) a processor comprising software code which is further programmed to execute a decision algorithm determining when maintenance of the prescribed distance instructions in the fulfillment of cruise control activities are enabled or disabled – the gate point -- based upon conditions within the vehicle or that may be influenced by external factors outside of the vehicle, such as environment), 
wherein the gate point may be activated to prevent the advanced computing module from performing the higher order function.  (See Figs. 1 - 5, ¶0020, ¶0031, ¶0060 - ¶0069, ¶0071 - ¶0077, ¶0120, ¶0141 - ¶0143, and ¶0152 - ¶0155.  In particular, see ¶0020, ¶0031, ¶0067, ¶0071, and ¶0142, consistent with the Applicant's disclosure [see 0042], Fairgrieve teaches wherein the gate point may be activated to prevent VCU 15 from performing the higher order function, herein described as autonomous cruise control in lieu of collision avoidance.)
However, the prior art does not teach, or suggest every element of independent claims 1, 11, and 19. As such, a person skilled in the art would not modify Fairgrieve, or any other combination thereof, to provide the method further comprising: a wireless transceiver configured to communicate with a vehicle communication server, 
wherein the gate point is activated by an instruction transmitted by the vehicle communication server to the vehicle,
wherein the vehicle communication server transmits the instruction in response to receiving from an external source a security risk alert associated with the gate point.
2.	The following is an examiner’s statement of reasons for allowance:
The prior art of record taken either individually or in combination with other prior art of record fails to teach or render obvious the method further comprising: a wireless transceiver configured to communicate with a vehicle communication server, 
wherein the gate point is activated by an instruction transmitted by the vehicle communication server to the vehicle,
wherein the vehicle communication server transmits the instruction in response to receiving from an external source a security risk alert associated with the gate point.
In particular, the prior art is silent in teaching, or suggesting a method wherein the gate point may be activated to prevent the advanced computing module from performing the higher order function, and
an instruction transmitted by the vehicle communication server to the vehicle… transmits the instruction in response to receiving from an external source a security risk alert associated with the gate point.         
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion                                                                                                                  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY L. REDHEAD, JR. whose telephone number is (571) 272 - 6952.  The examiner can normally be reached on weekdays, Monday through Thursday, between 7 a.m. and 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s Supervisor, Peter Nolan can be reached Monday through Friday, between 9 a.m. and 5 p.m. at (571) 270 – 7016.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273 - 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ASHLEY L REDHEAD JR./Examiner, Art Unit 3661                                                                                                                                                                                                        	

/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661